Citation Nr: 1608640	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 12, 2013, for torn lateral meniscus and anterior cruciate ligament, right knee.

2.  Entitlement to a rating in excess of 30 percent from May 1, 2014, for total right knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in November 2012.

In April 2012, the Veteran testified at a hearing held at the RO before the undersigned.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The claims of entitlement to a rating in excess of 30 percent from May 1, 2014, for total right knee replacement and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 12, 2013, the Veteran's right knee torn lateral meniscus and anterior cruciate ligament is manifested by complaints of pain with functional impairment comparable to limitation of right knee flexion to 70 degrees; right knee instability has also been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 12, 2013, for torn lateral meniscus and anterior cruciate ligament, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5259, 5260, 5261 (2015).

2.  The criteria for a separate 10 percent rating prior to March 12, 2013, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

By correspondence, including that dated in September 2006, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In September 2006 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was issued prior to the initial adjudication of the claims.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the April 2012 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its November 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Analysis

A June 2004 rating decision granted service connection for torn lateral meniscus and anterior cruciate ligament, right knee, and also for right knee osteoarthritis.  Both disabilities were assigned ratings of 10 percent, effective April 19, 2004.  A June 2015 rating decision granted a 100 percent evaluation effective March 12, 2013, and assigned a 30 percent rating for total right knee replacement, effective May 1, 2004.  The ratings for right knee torn lateral meniscus and right knee osteoarthritis were ended, effective March 12, 2013, in connection with the Veteran's total right knee disability.

At the April 2012 Board hearing, the Veteran indicated that he had undergone right knee reconstruction surgery in October 2002.  The Veteran stated that he had to quit his job due to his right knee injury and that because of his right knee he was receiving Social Security benefits.  His right knee pain made it difficult for him to enjoy outdoor activities such as boating, camping, and fishing.  His right knee would pop and crack and give out on him.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

VA and private medical records prior to March 12, 2013 show diagnoses of right knee osteoarthritis and internal derangement of the right knee.  

As for ratings in excess of 10 percent based on limitation of flexion or extension of the right knee, an April 2011 VA examination revealed right knee flexion to 70 degrees and full right knee extension.  The September 2006 VA examination revealed 100 degrees flexion and minus 5 degrees extension.  As for private examinations, an August 2008 medical record showed right knee flexion to 90 degrees and full right knee extension.  A January 2013 private record appeared to show right knee flexion to 130 degrees.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.  Further, the medical findings do not establish loss of right knee extension to a compensable degree, and separate ratings are not appropriate for limitation of flexion and extension.

The Board notes that during the appeal period the Veteran has made consistent complaints concerning right knee instability and of his right knee "giving way." Although objective findings of right knee instability are not abundant in this case, the Board notes that an August 2008 medical record noted that the Veteran had "a degrees" of instability.  Because the above evidence along with the credible lay statements reflects right knee instability, a separate evaluation under Diagnostic Code 5257 is for application throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Having established that a separate evaluation is warranted for right knee instability under Diagnostic Code 5257, a 10 percent evaluation, representing slight instability, is assigned.  In finding that the Veteran's right knee instability has been shown to be no more than slight, the Board relies on negative McMurray's testing ("no true positive") at the September 2006 VA examination, and the April 2011 VA examiner and January 2011 private examiners who both noted no instability and indicated that ligaments were intact.

There is no evidence, as indicated by the May 2015 VA examiner, that the Veteran has had dislocated cartilage as is required for a 20 percent rating under Diagnostic Code 5258.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The September 2006 VA examiner noted that there was no additional functional loss or impairment such as weakened movement, increased fatigability, or incoordination on repetitive motion testing, and, while right knee "spasm" was noted on repetitive motion testing in April 2011, that examiner indicated that there was no additional loss of right knee motion.  Those findings do not indicate a disability picture comparable to having right knee flexion or extension limited to the degrees necessary in order to achieve higher evaluations under Diagnostic Code 5260 or 5261.

The Board finds that the criteria are not met for a rating greater than 10 percent prior to March 12, 2013, for right knee torn lateral meniscus or right knee osteoarthritis, but that a separate rating for right knee instability are met.  The preponderance of the evidence is against the assignment of any higher or separate rating.  Therefore, the claim must otherwise be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disability on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that any of the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The right knee has been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by that service-connected disability.  In addition, the Veteran's symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence additionally does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent prior to March 12, 2013, for torn lateral meniscus and anterior cruciate ligament, right knee, is denied.

A separate 10 percent rating for right knee instability for the entire claim period prior to March 12, 2013, is granted, subject to the applicable law governing the award of monetary benefits.



REMAND

As for the issues of entitlement to a rating in excess of 30 percent from May 1, 2014, for total right knee replacement and entitlement to a TDIU, in June 2015, the Veteran submitted correspondence to VA for the purpose of having VA obtain evidence (from Prattville Primary Medicine Associates) pertinent to those claims not currently associated with the claims file.

Based on the foregoing, VA should seek to obtain copies of all treatment records referred to by the Veteran in his June 2015 correspondence, and which have not already been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since May 9, 2015.

2.  The AOJ should seek to obtain copies of all treatment records referred to by the Veteran in his June 2015 correspondence and associate them with the claims file.

3.  Then, readjudicate the claims of entitlement to a rating in excess of 30 percent from May 1, 2014, for total right knee replacement and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


